UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-6796



CHARLES M. CASSELL, III,

                                                 Plaintiff - Appellant,

          versus


DOCTOR JAGUST; DOCTOR MICHALAS,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:06-ct-03025-BO)


Submitted:   October 4, 2006                 Decided:   October 18, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Charles M. Cassell, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Charles    Cassell,   III,     seeks   to   appeal    the   district

court’s order denying his motion for “a temporary restraining order

and/or a preliminary injunction” in his civil action under 42

U.S.C. § 1983 (2000).         This court may exercise jurisdiction only

over       final   orders,   28    U.S.C.    §    1291    (2000),   and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541    (1949).     The   portion    of    the    order    denying   a     temporary

restraining order is neither a final order nor an appealable

interlocutory or collateral order.               Accordingly, we dismiss that

aspect of the appeal for lack of jurisdiction.

              On the other hand, the district court’s denial of a

request for a preliminary injunction is immediately appealable. 28

U.S.C. § 1292(a)(1) (2000).          With respect to the district court’s

denial of Cassell’s motion for a preliminary injunction,* we have

reviewed the record and find no reversible error.               Accordingly, we

affirm this portion of the appeal for the reasons stated by the

district court.       Cassell v. Jagust, No. 5:06-ct-03025-BO (E.D.N.C.

Apr. 12, 2006).       We also deny all of Cassell’s pending motions for

general relief in this court.               We dispense with oral argument


       *
      The district court’s written order denied only Cassell’s
motion for a temporary restraining order. However, the district
court’s docket sheet indicates the court denied both a temporary
restraining order and a preliminary injunction. Cassell appealed
from both denials.

                                         - 2 -
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                DISMISSED IN PART;
                                                  AFFIRMED IN PART




                              - 3 -